Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozasa (US2018/0294797 A1).

In regards to claim 13, Ozasa teaches in Fig. 1 a multiplexer with filters for filtering radio frequency signals, the multiplexer comprising:
A first filter (11) including series acoustic wave resonators (101-106) and shunt acoustic wave resonators (151-154) together arranged to filter a first radio frequency signal, the shunt acoustic wave resonators including a first shunt acoustic wave resonator (151), the first shunt acoustic wave resonator including an interdigital transducer electrode (see related Fig. 2), and the first shunt acoustic wave resonator having a plurality of resonant frequencies (See Paragraph [0059], resonator 151 comprises a main resonance and an anti-resonance); and 
 A second filter (12) coupled to the first filter at a common node (30), the second filter including second series acoustic wave resonators (201-208) and second shunt acoustic wave resonators (251-254), and the second shunt acoustic wave resonators include a second shunt acoustic wave resonator (253) having at least two resonant frequencies (See Paragraph [0059], resonator 253 comprises a main resonance and an anti-resonance), the second filter configured to filter a second radio frequency signal.
In regards to claim 15, based on related Fig. 2, each of the acoustic wave resonators have a piezoelectric layer (50) located under the IDT electrode, and based on Paragraph [0115], lines 1-5, the piezoelectric layer can be multilayer (i.e. one of the layer being a “support layer/substrate”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozasa (US2018/0294797 A1) in view of Caron (US2018/0138892 A1, Reference of Record)

	As disclosed above, Ozasa discloses the claimed invention as recited in claim 13. Ozasa does not teach: in regards to claim 16, a third filter coupled to the common node, the third filter configured to filter a third radio frequency signal and a fourth filter coupled to the common node, the fourth filter configured to filter a fourth radio frequency signal; and in regards to claim 17, wherein the multiplexer is configured to provide filtering for at least two carriers of a carrier aggregation.

	However Caron exemplary teaches in Figure 8 a multiplexer comprising a plurality of duplexers connected to a common terminal (177) in which the filter comprising eight filters (i.e. would include a third and fourth filter). Caron teaches in Paragraph [0114] that the multiplexer is configured to perform at least two carriers of carrier aggregation.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Ozasa and have used the multiplexer of Yamaji et al. in the multiplexer of Caron that performed carrier aggregation because such a modification would have been a well-known in the art for an intended use of a duplexer. 
Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claims 1-12 and 18-20 are allowed

The following is a statement of reasons for the indication of allowable subject matter:  

In regards to claim 14, the most relevant prior art reference is Ozasa as discussed above. However Ozasa does not teach wherein the IDT electrode has a first and second pitch which produces a respective resonant frequency. Thus the applicants claimed invention has been determined to be novel and non-obvious.

Claims 1 and 18 are allowable over the prior art for the reasons stated in the applicant’s remarks, pages 7-10, filed on 1/26/2022. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 18, claims 2-12, 19 and 20 have also been determined to be novel and non-obvious.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 1/26/2022, with respect to the rejections of record have been fully considered and are persuasive.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejections have been made under 35 USC 102 and 103 which were necessitated by the amendment made to claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843